DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,430,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In reference to the applicants’ argument that prior art does not teach the amendment to the independent claims (Remarks, p. 10), the Examiner disagrees and points out that the machine learning based pattern recognition system of Pinsky (See Pinsky, Figs. 1 and 2; and p. 609) teaches the use of hypothesis modeling/testing in the determination of leading indicators/features. Additionally, the Examiner points out that Forman (see paragraph 24), as used in the Office Action, teaches chi-squared testing, that is a statistical hypothesis test, which is used in the determination for feature selection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1.

Looking at illustrative Claims 7-12:
Regarding Claim 7, Pinsky teaches:
A method performed by one or more processors and comprising: obtaining one or more data sets associated with a target event from one or more data sources (Figs. 1 and 2; p. 606: physiologic data and a library of clinical and reference data of patients with past medical histories/target events are used); 
annotating the one or more data sets, wherein the annotations include an identification of records of the one or more data sets that are associated with the target event (Figs. 1 and 2: wherein it is discussed annotating events of interest, that are target events. The machine learning based pattern-recognition system, see Fig. 1, after learning can be used to tune structures of the models themselves, as well as to improve feature extraction and annotation processes (self-diagnostic algorithms, known 
determining one or more features, 
wherein the one or more features are representative of data in the one or more data sets (Figs. 1 and 2: featurization and extraction of features from the data is described); 
analyzing the one or more features, wherein the analysis identifies a subset of the one or more features that are indicative of the target event based on a hypothesis testing that determine a number of the one or more features (Figs. 1 and 2; pp. 607-609: analyses such as expert rules and statistical characterization are used to extract only those features from among other features that are informative in the data. Examiner’s note: Sarrafzadeh, US 2015/0257712 A1, also teaches using a subset of features, see Abstract, for example. And, Figs. 1 and 2; p. 609: wherein the machine learning based pattern recognition system determines leading indicators/features based on hypothesis modeling/testing. Examiner’s note: Forman, US 2004/0059697 A1, also teaches chi-squared testing, that is a statistical hypothesis test, which is used in the determination for feature selection); 
and producing a predictive model based on the subset of the one or more features that are indicative of the target event (Figs. 1 and 2; Abstract; p. 609: producing the predictive machine learning models is discussed).
Pinsky may not have explicitly taught: 
of the censored data
censoring the one or more data sets based on the annotations.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Sarrafzadeh with that of Pinsky for censoring and establishing limits on the data.
The ordinary artisan would have been motivated to modify Pinsky in the manner set forth above for the purposes of extracting segments of data, such that the segments are filtered down to their most relevant portions with respect to significance in detecting a precursor pattern or target event.  [Sarrafzadeh: paragraph 32].

Regarding Claim 11, Pinsky further teaches:
The method of claim 7, further comprising obtaining feedback associated with the predictive model (Fig. 1: feedback to tune the predictive machine learning models is used. Examiner’s note: Horvitz, US 2006/0106743 A1, also teaches expert feedback, see Fig. 5 and paragraph 91, for example).

Regarding Claim 12, Pinsky further teaches:
The method of claim 11, wherein the feedback is obtained from domain experts (Fig. 1: feedback to tune the predictive machine learning models is obtained from expert clinicians/domain experts. Examiner’s note: Horvitz, US 2006/0106743 A1, also teaches expert feedback, see Fig. 5 and paragraph 91, for example).


Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826.

Regarding Claim 8, with Pinsky and Sarrafzadeh teaching those limitations of the claim as previously pointed out, neither Pinsky nor Sarrafzadeh may have explicitly taught:
The method of claim 7, further comprising converting the one or more features into a binary representation and analyzing the binary representation. (Emphasis added).
However, Traupman shows (paragraph 59: converting real valued features into binary valued features for analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Traupman with that of Pinsky and Sarrafzadeh for converting the one or more features into a binary representation.
The ordinary artisan would have been motivated to modify Pinsky and Sarrafzadeh in the manner set forth above for the purposes of providing numerical feature binning transformation that converts a single real value to a set of binary values associated with a set of features [Traupman: paragraph 59].


Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826, and still further in view of Dirac et al., US 2015/0379428 A1.

Regarding Claim 9, with Pinsky, Sarrafzadeh and Traupman teaching those limitations of the claim as previously pointed out, and with Traupman indirectly teaching quantile binning (see paragraph 59, feature binning), neither Pinsky, Sarrafzadeh nor Traupman may have explicitly taught:
The method of claim 8, wherein converting the one or more features into the binary representation uses quantile binning. (Emphasis added).
However, Dirac more directly shows (Abstract; paragraphs 139, 216, 271: usage of quantile binning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Dirac with that of Pinsky, Sarrafzadeh and Traupman for using quantile binning.
The ordinary artisan would have been motivated to modify Pinsky, Sarrafzadeh and Traupman in the manner set forth above for the purposes of, for a given set of training observation records, the values of a raw or unprocessed input variable may each be mapped to one of a selected number of quantile bins, such that each of the bins is at least approximately equal in population to the others, and so that a of set of binary indicator variables may then be generated, with each such binary indicator variable .


Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826, and still further in view of Forman, US 2004/0059697 A1.

Regarding Claim 10, with Pinsky, Sarrafzadeh and Traupman teaching those limitations of the claim as previously pointed out, neither Pinsky, Sarrafzadeh nor Traupman may have explicitly taught:
The method of claim 8, wherein analyzing the binary representation uses chi-squared modeling. (Emphasis added).
However, Forman shows (paragraph 24: wherein the well-known chi-squared test/model is used in feature selection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Forman with that of Pinsky, Sarrafzadeh and Traupman for using chi-squared modeling.
The ordinary artisan would have been motivated to modify Pinsky, Sarrafzadeh and Traupman in the manner set forth above for the purposes of deciding which features are most predictive indicators to use for training a classifier [Forman: paragraph 24].

Claims 1-6 are similar to Claims 7-12 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 13-18 are similar to Claims 7-12 respectively (“cost” also being taught by Pinsky, see p. 607), and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
See previously supplied PTO-892 for the pertinent prior art relating to this application where for example Ghasemzadeh et al., US 2014/0344208 A1 teaches context aware prediction in medical systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVE MISIR/Primary Examiner, Art Unit 2122